Citation Nr: 0201873	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  00-22 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
duodenal ulcer and gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1958 to April 
1961, and from July 1961 to July 1967.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied the veteran's claim for an increased (compensable) 
rating for his service-connected  duodenal ulcer.  

In February 2001, the veteran testified at a personal hearing 
held at the Phoenix, Arizona RO.  A transcript of the hearing 
is of record.

By September 2001 decision, the RO granted service connection 
for the veteran's gastroesophageal reflux disease and rated 
such with his duodenal ulcer; the rating for the veteran's 
combined service-connected gastrointestinal diseases was 
increased to 10 percent.  (See 38 C.F.R. § 4.113 (2001).)  
The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an increased 
rating, the appellant will generally be presumed to be 
seeking the maximum benefit allowed by law, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).  The Court further held that, where a 
claimant files a notice of disagreement to an RO decision 
assigning a particular rating, a subsequent RO decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the appeal.  Id.  As the 
applicable rating criteria provides higher ratings for the 
veteran's service-connected duodenal ulcer and 
gastroesophageal reflux disease, the issue remains on appeal.







FINDINGS OF FACT

The veteran's service-connected duodenal ulcer and 
gastroesophageal reflux disease is primarily manifested by 
complaints of gastrointestinal pain and discomfort; it has 
not been shown that said disability produces persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and productive of considerable impairment of health; 
nor has the evidence shown that the gastrointestinal 
disability can be fairly characterized as moderate, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a duodenal ulcer and gastroesophageal reflux disease have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. § 4.114, Diagnostic Codes 7305, 7346 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5102, et seq. (West Supp. 2001)) became law.  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  Except for the amendment to 38 CFR 
3.156(a) (not applicable here), the second sentence of 38 CFR 
3.159(c), and 38 CFR 3.159(c)(4)(iii), the provisions of this 
final rule apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  

In accordance with the revised statute, VA has a duty to 
notify a claimant of the evidence needed to substantiate his 
or her claim.  VA also has a duty to assist a claimant in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of VA; and any 
other relevant records held by any Federal department or 
agency identified by the veteran.  If VA is unable to obtain 
records identified by the claimant, VA must provide notice of 
the identity of the records that were not obtained, explain 
the efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Also in the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

The RO did not have the benefit of the explicit provisions of 
the VCAA and its implementing regulations when it adjudicated 
the issue pertinent to this case in August 2000.  
Nevertheless, after reviewing the claims folder, the Board 
finds that, with regard to the claim of entitlement to an 
increased evaluation for a duodenal ulcer and 
gastroesophageal reflux disease, there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulations and VA's duties have been fulfilled 
in this case.  By virtue of the August 2000 RO decision, and 
in a statement of the case issued in October 2000, the 
veteran was given notice of the information and medical 
evidence necessary to substantiate his claim for an increased 
rating for a duodenal ulcer and gastroesophageal reflux 
disease.  

Significantly, the claims file shows that subsequent to 
enactment of the VCAA, the RO contacted the veteran by 
issuing a supplemental statement of the case in September 
2001, whereby the veteran was notified and informed of the 
VCAA and its provisions.  The RO has obtained all identified 
medical evidence, and there is no indication that there is 
any outstanding relevant evidence pertaining to the 
disability at issue, to include VA and private medical 
records, that has not been obtained.  The veteran has been 
provided VA compensation examinations that are adequate for 
rating purposes.  Accordingly, the Board concludes that 
remanding this case for additional development under the new 
statute is not necessary, and reviewing the claim without 
remanding it is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In sum, the facts relevant 
to the claim in this case have been properly developed and 
there is no further action which should be undertaken to 
comply with the provisions of the VCAA and its implementing 
regulations.

Background

Essentially, the veteran maintains that his service-connected 
duodenal ulcer and gastroesophageal reflux disease is 
productive of greater impairment than is reflected by the 
currently assigned 10 percent evaluation.  

Service connection for a duodenal ulcer was granted by RO 
decision in October 1967.  The service medical records showed 
the veteran complained of symptoms involving his 
gastrointestinal system during his active duty, and an upper-
gastrointestinal series in December 1966 revealed a small 
peptic ulcer.  The RO evaluated the service-connected 
disability as zero percent disabling under Diagnostic Code 
7304, as a VA medical examination in September 1967 revealed 
mild epigastric tenderness.  The diagnosis, in pertinent 
part, was chronic duodenal ulcer, mild, "not found at this 
time."  

The veteran applied for an increased evaluation for the 
service-connected duodenal ulcer in June 1999.  VA outpatient 
records from July 1998 to March 2000 reveal treatment he 
received for several (nonservice-connected) disabilities, 
primarily melanoma and hypertension.  A December 1998 
outpatient record indicates that the veteran complained of 
having loose bowel movements over the prior five years.  He 
also complained that he had reflux symptoms of increasing 
severity, including belching, and a sour feeling in the 
epigastrium that progressed to "twisting knots in the 
stomach."  It was noted that the veteran took Maalox to 
control his gastrointestinal symptoms.  The diagnosis was 
recurrent diarrhea, "possibly medication induced."  The 
veteran was instructed to discontinue his use of Maalox.  
The veteran underwent a flexible sigmoidoscopy at a VA 
medical center in January 1999, which revealed (nonservice-
connected) diverticulosis on the left side of his colon.  No 
polyps or other lesions were found, and the veteran was 
encouraged to increase the fiber in his diet.  

The veteran's post-service history of chronic epigastric 
distress was noted on a VA gastrointestinal examination in 
March 2000.  The veteran reported that he continued to treat 
the symptoms with Maalox.  Objective examination revealed 
that he was well-nourished and in no acute distress.  There 
was no epigastric tenderness, and his abdomen appeared 
normal.  The diagnosis was history of duodenal ulcer.  

A panendoscopy was performed in May 2000, which revealed a 
hiatal hernia 45 centimeters from the veteran's mouth.  There 
was esophageal inflammation, characterized as severe, with 
ulceration present at the distal esophagus.  The veteran's 
duodenum was normal.  Later in May 2000, the veteran 
underwent an upper-gastrointestinal series.  A preliminary 
examination of his abdomen revealed that the bowel-gas 
pattern was within normal limits, and no definite mass was 
found.  The size and configuration of the veteran's stomach 
was normal.  The duodenal bulb and duodenal loop showed no 
definite abnormality.  His esophagus showed normal motility 
and peristaltic activity.  The physician noted that there was 
no evidence of gastroesophageal reflux, but a Schatzki's ring 
with a small hiatal hernia was found.  The diagnosis was 
Schatzki's ring with small hiatal hernia.  

By an August 2000 decision, the RO denied an evaluation in 
excess of zero percent for the service-connected duodenal 
ulcer, finding that the medical evidence did not show that 
the symptoms related to the veteran's gastrointestinal system 
were related to his history of a duodenal ulcer.  The veteran 
initiated a timely appeal of the decision in September 2000.  

At the February 2001 personal hearing, the veteran testified 
that he was taking medications prescribed by VA physicians 
for his gastrointestinal disability, including Lansoprazole 
and antibiotics.  He also used Maalox, Pepcid, or Zantac if 
he ran out of the prescription medications.  He testified 
that his gastrointestinal distress included loose stools and 
gas, and stated that the combination of his gastrointestinal 
symptoms required him to "prepare" himself if he participated 
in social or sporting events.  The veteran stated that he was 
not so much concerned with the characterization or diagnosis 
of his service-connected disability, but rather, he was 
primarily concerned that he be compensated for whatever 
symptoms he had that were related to his gastrointestinal 
disability.  It was decided at the hearing that the veteran 
would appear for another VA examination to determine the 
appropriate diagnosis for his gastrointestinal symptoms.  

Of record is a June 2000 pathology report showing that a 
biopsy was performed on the veteran's distal esophagus.  The 
pre-biopsy diagnosis was "possible Barrett's."  The post-
procedure diagnosis was glandular cardia-type epithelium with 
chronic inflammation, negative for goblet cell metaplasia; 
squamous epithelium with acanthosis and papillary congestion 
consistent with gastroesophageal reflux disease; negative for 
dysplasia and for malignancy.  

The veteran underwent another panendoscopy in June 2000.  The 
physician reported that an abdominal examination prior to the 
procedure showed no abnormalities of the veteran's abdomen.  
The panendoscopy revealed a normal stomach and duodenum.  
Barrett's esophagus was suspected.  A hiatal hernia was again 
noted 45 centimeters from the veteran's mouth.  

On a VA gastrointestinal examination in August 2001, the 
physician reported that the claims folder had been thoroughly 
reviewed.  It was noted that the veteran continued to have 
chronic, intermittent epigastric pain, usually dull in 
nature, that had persisted since his separation from service.  
The veteran stated that the epigastric pain occurred every 
three or four months and lasted for several days.  He found 
some relief from the recurrences with antacids or a bland 
diet.  More recently, it was noted, the veteran had been 
placed on proton pump inhibitor therapy once daily, which 
significantly improved the symptoms.  He also took antacids 
twice daily, and reported that he was then experiencing very 
few symptoms.  The veteran weighed 190 pounds; his maximum 
weight over the previous year was 220 pounds.  The veteran 
reported that the had not recently found it necessary to 
restrict his diet.  Objective examination revealed that his 
abdomen was soft and nontender.  Bowel sounds were within 
normal limits.  No masses were found, and his liver and 
spleen were not palpably enlarged.  The physician reported 
that there did not appear to be any permanent sequelae in 
terms of any scarring or deformity from the previous ulcer, 
nor did there appear to be any erosive esophagitis, or 
Barrett's metaplasia, from the reflux component of the 
veteran's upper gastrointestinal disorder.  

The RO issued a supplemental statement of the case in 
September 2001, by which service connection was granted for 
gastroesophageal reflux disease, established and added to the 
service-connected duodenal ulcer.  In the same decision, the 
evaluation of the duodenal ulcer and gastroesophageal reflux 
disease was increased from zero percent to 10 percent 
disabling under Diagnostic Code 7346.  

In a November 2001 written statement, the veteran reiterated 
his contention that his service-connected duodenal ulcer and 
gastroesophageal reflux disease warranted an evaluation in 
excess of 10 percent.  He asserted that rating his service-
connected disability under Diagnostic Code 7346 (for hiatal 
hernia) was incorrect, but rather, it should be rated under 
the criteria under Diagnostic Code 7305 (for duodenal ulcer).  

Legal Criteria and Analysis

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings, based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In regard to 
any request for an increased schedular evaluation, the Board 
will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2001).  The Court has held that a claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203 (1993).  This would result in pyramiding, contrary 
to the provisions of 38 C.F.R. § 4.14.  The Court has 
acknowledged, however, that when a veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

The veteran's service-connected duodenal ulcer and 
gastroesophageal reflux disease is currently rated under 
38 C.F.R. § 4.114, Diagnostic Code 7346 (Hernia, hiatal), 
which provides that a 60 percent rating is warranted if the 
disorder is manifested by pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health.  Id.  A 30 percent rating is warranted where the 
symptoms consist of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Id.  A 10 percent 
rating is warranted if the veteran has two or more of the 
symptoms for the 30 percent rating, but of less severity.  
Id.

The veteran's duodenal ulcer and gastroesophageal reflux 
disease may also be rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (Ulcer, duodenal).  Under this code, a duodenal 
ulcer warrants a 60 percent evaluation when it is severe, 
causing pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.  A 40 percent evaluation 
is warranted when the ulcer is moderately severe, with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  Id.  A 
moderate ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging ten days in duration, or 
with continuous moderate manifestations, warrants a 20 
percent evaluation.  Id.  A 10 percent rating is warranted 
for ulcer disease when it is characterized as mild, with 
recurring symptoms once or twice yearly.  Id.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113 (2001).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518 (1996) (citing Gilbert, 1 Vet. App. at 54).  

In the September 2001 supplemental statement of the case, the 
RO evaluated the veteran's gastrointestinal disability 10 
percent disabling under Diagnostic Code 7346, with a parallel 
citation to Diagnostic Code 7305.  The 10 percent rating was 
based on the existence of a hiatal hernia and 
gastroesophageal reflux disease on the most current clinical 
and diagnostic findings.  As shown above, the most recent, 
probative evidence of record indicates that the veteran has a 
history of a duodenal ulcer, with no evidence of a current 
duodenal ulcer, and his complaints have essentially been 
attributed to gastroesophageal reflux disease and a hiatal 
hernia.  Therefore, the Board finds that the disability is 
properly evaluated under Diagnostic Code 7346, as the 
predominant current clinical findings are reflected in the 
rating criteria under that diagnostic code.  

Pursuant to Diagnostic Code 7346, a rating in excess of 10 
percent is dependent on findings indicative of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  On 
the facts of this case, the Board finds that the veteran's 
current symptoms of epigastric pain every three or four 
months do not constitute persistently recurrent distress, and 
the evidence does not indicate that the disorder has resulted 
in significant impairment of health.  The Board notes that, 
on the most recent VA compensation examination, it was noted 
that the veteran's weight was 190 with a maximum weight of 
220 during the previous year.  However, the examiner did not 
indicate that the veteran had lost any weight due to 
gastrointestinal disease.  Physical examination at that time 
was normal, and the examiner concluded that the veteran's 
symptoms were well controlled with medication and that there 
did not appear to be any permanent sequelae.  Antecedent 
records indicate that his weight has been relatively stable 
and that he appeared well nourished.  There is no indication 
of secondary bleeding or anemia.  Therefore, the Board 
concurs with the RO that the preponderance of the evidence is 
against the veteran's claim that he has  symptoms showing 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or should pain, productive of considerable impairment of 
health, such that would warrant a rating in excess of 10 
percent for his duodenal ulcer and gastroesophageal reflux 
disease.  38 C.F.R. 4.114, Diagnostic Code 7346.

Further, even assuming that the veteran's current 
gastrointestinal symptoms are more appropriately rated under 
the criteria of Diagnostic Code 7305, as contended on appeal, 
the evidence in this case does not indicate that a disability 
rating in excess of 10 percent is warranted under that code.  
Assignment of a rating in excess of 10 percent for the 
veteran's gastrointestinal disability under Diagnostic Code 
7305 contemplates evidence showing, at a minimum, that the 
symptoms related to the duodenal ulcer and gastroesophageal 
reflux disease are moderate, with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations.  The 
Board is aware of the VA medical records showing that the 
veteran has complained of, and has been treated for 
gastrointestinal disorders since service connection was 
granted for same, especially since July 1998, approximately 
one year before he applied for an increased rating for the 
service-connected disability.  Thus, it is undisputed that 
the veteran's gastrointestinal disease is symptomatic.  The 
question here is the degree of impairment.  The veteran's 
current 10 percent rating takes into account the degree of 
impairment evident from the record.

The most current evidence of record, including the August 
2001 VA gastrointestinal examination report, shows that the 
preponderance of the medical evidence dated in recent years 
is against a showing that the veteran's gastrointestinal 
disability impairs his health by way of anemia and weight 
loss, or that he has recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  After reviewing the medical evidence 
associated with the claims file, the VA physician in August 
2001 found no permanent sequelae related to the in-service 
duodenal ulcer, nor did there appear to be any erosive 
esophagitis or Barrett's metaplasia from the reflux component 
of the veteran's gastrointestinal disability.  In fact, the 
physician found that, although the medical records documented 
the existence of a duodenal ulcer in the past, there was no 
current evidence of an active duodenal ulcer.  The Board 
finds, therefore, that a rating in excess of 10 percent 
pursuant to Diagnostic Code 7305 is not warranted.
Moreover, the evidence indicates that the veteran's 
gastrointestinal symptoms appear effectively controlled 
through medication.  In the August 2001 VA examination 
report, it was noted that with the veteran's current regimen 
of medication, he has had recently experienced very few 
gastrointestinal symptoms.  

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet. App. 589.  The current 
evidence does not provide a basis which permits the 
assignment of a disability rating in excess of 10 percent.  
Specifically, the medical findings do not demonstrate that 
the degree of impairment resulting from the veteran's 
duodenal ulcer and gastroesophageal reflux disease meets or 
more nearly approximates the criteria for a rating in excess 
of 10 percent at this time.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.114, Diagnostic Code 7305, 7346.

The Board, for the reasons set forth above, and in accordance 
with the provision of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001), concludes that the preponderance of the evidence is 
against the assignment of an rating in excess of 10 percent 
for the veteran's service-connected duodenal ulcer and 
gastroesophageal reflux disease.  The evidence is not in 
relative equipoise, and the disability picture, as discussed 
above, does not approximate the criteria for a higher rating.  
Accordingly, the provisions of 38 U.S.C.A. § 5107(b) and 38 
C.F.R. §§ 4.3, 4.7 (2001) are not applicable.  

Finally, the Board notes that it does not have the authority 
in the first instance to assign a higher rating for the 
veteran's duodenal ulcer and gastroesophageal reflux disease 
on an extraschedular basis.  There is no evidence of an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular rating standards 
pertaining to the service-connected duodenal ulcer and 
gastroesophageal reflux disease.  Thus, the Board finds no 
basis to refer the case to appropriate VA officials for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1) (2001); Bagwell v. Brown, 9 Vet. App. 337 (1996).
ORDER

Entitlement to an evaluation in excess of 10 percent for a 
duodenal ulcer and gastroesophageal reflux disease is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

